Title: To Benjamin Franklin from Jacques-Alexandre Gourlade: Two Letters, 20 November 1780
From: Gourlade, Jacques-Alexandre
To: Franklin, Benjamin


I.
Monsieur
Paris le 20. 9bre 1780
La faillite de Mrs. Bouffé Pere et fils me force pour Le bien de mes Interets a rester encore icy quatre ou cinq Jours—ce retard ne Sera til pas nuisible aux lettres que vous mavez remis pour M. P. Jones. Me conformant a vos desirs Je vous envois la lettre de M. Moylan qui ne m’est point necessaire en ayant gardé Copie; Je Suis avec respect Monsieur Votre tres humble et tres obeissant Serviteur
Gourlade
Monsieur Franklin a Passy.
 
Notation: Gourlade, Paris le 20. Nov. 1780.
 

II.
Monsieur,
Paris le 20 9bre 1780
Jai Lhonneur de vous remetre cy Inclus la lettre que Je viens de recevoir de Monsieur Moylan a vôtre adresse. Je desire quil vous donne toutes la Satisfaction que vous devez attendre dhonnetes gens.
Je Suis avec respect Monsieur Votre tres humble et tres obeissant Serviteur
Gourlade
Monsieur Franklin a Passy.
 
Notation: Gourlade. Paris le 20. 9bre. 1780.
